Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 7-12 are pending.
Claim 7-12 are rejected.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control section in claim 7, 8, 12 and transmitting section in claim 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Looking at applicant specification as published the control section is described in [0102] as being implemented by either a controller, control circuit or control apparatus
The transmitting section is described in [0095] as being implemented using transmitter/receiver circuits or apparatus….

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Zhou (US-PG-PUB 2019/0207662 A1) relying on provisional application 62/613,554.









    PNG
    media_image1.png
    450
    683
    media_image1.png
    Greyscale














The primary reference Zhou is about information reporting and is shown in fig.32

    PNG
    media_image2.png
    450
    615
    media_image2.png
    Greyscale








As to claim 7. Zhou teaches a terminal (Zhou [0425] a wireless device see provisional 62/613,554 [0353]) comprising:
a receiving section that receives (Zhou [0425] WD receiving a DCI provisional 62/613,554 see [0353]), information about an index of at least one Semi-Persistent Channel State Information (SP-CSI) configuration ( looking at applicant specification as published [0030] config ID identifying the type of SP-CSI report and SP-csi resource configuration may be SP-CSI resource configuration or SP-CSI report configuration based on this   Zhou [0425][0426] received DCI comprising a csi request field and resource allocation field and [0439] sp-csi index associated with at least one of RS index or SP-CSI index and SP-csi report indicator indicating different parameters for CSI report such as CQI.OMI?RI/CRI/LI-RSRP i.e. different SP-CSI report configuration [0427] a rs resource configuration identifier associated with the SP-CSI trigger index i.e. SP-CSI  see also 62/613,554 [0364] [0353] see also [0289] and [0351]] ),
that is associated with a codepoint in a bit field included in downlink control information(Zhou [0425] [0426] DCI having trigger request and trigger request having bits i.e. codepoint for activation/deactivation of reporting also 62/613,554 [0353] ) and
a control section that performs at least one of activation and deactivation of the at least 
	one SP-CSI configuration based on the downlink control information(Zhou [0428] activation or deactivation of SP-CSI report i.e. configuration taking place based on a bit value see also 62/613,554 [0353]).

As to claim 8. Zhou teaches wherein the control section controls to transmit SP- CSI by using an uplink shared channel (Zhou [0424] SP-CSI report taking place on PUSCH see also 62/613,554).

As to claim 9. Zhou teaches wherein activation of different SP-CSI configurations is indicated by using mutually different downlink control information pieces (Zhou [0453] different DCIs being used to activate multiple or different SP CSI report see also 62/613,554 [0378] last line).

As to claim 10. Zhou teaches wherein activation of different SP-CSI configurations is indicated by using mutually different downlink control information pieces (Zhou [0453] different DCIs being used to activate multiple or different SP CSI report see also 62/613,554 [0378] last line).

As to claim 11 Zhou teaches a radio communication method for a terminal (Zhou [0425] a wireless device which works according to a method see provisional 62/613,554 [0353]), comprising:
receiving information(Zhou [0425][0426] WD receiving a DCI provisional 62/613,554 see [0353]),  about an index of at least one Semi-Persistent Channel State 
Information (SP-CSI) configuration( looking at applicant specification as published [0030] config ID identifying the type of SP-CSI report and SP-csi resource configuration may be SP-CSI resource configuration or SP-CSI report configuration Zhou [0425][0426] received DCI comprising a csi request field and resource allocation field and [0439] sp-csi index associated with at least one of RS index or SP-CSI index and SP-csi report indicator indicating different parameters for CSI report such as CQI.OMI?RI/CRI/LI-RSRP i.e. different SP-CSI report configuration [0427] a rs resource configuration identifier associated with the SP-CSI trigger index i.e. SP-CSI  see also 62/613,554 [0364] [0353] see also [0289] and [0351]] ),that is associated with a codepoint in a bit field included in downlink control information(Zhou [0425] [0426] DCI having trigger request and trigger request having bits i.e. codepoint for activation/deactivation of reporting also 62/613,554 [0353] ); and
performing at least one of activation and deactivation of the at least one SP-CSI 
	configuration based on the downlink control information(Zhou [0428] activation or deactivation of SP-CSI report i.e. configuration taking place based on a bit value also 62/613,554 [0353]).

As to claim 12. Zhou teaches a base station (Zhou [0423]  a base station see provisional 62/613,554 [0351]) comprising: 
a transmitting section that transmits information (Zhou [0423] a WD receiving message from a base station i.e. base station transmitting message to WD see also 62/613,554 [0351]),  about an index of at least one Semi- 
Persistent Channel State Information (SP-CSI) configuration( looking at applicant specification as published [0030] config ID identifying the type of SP-CSI report and SP-csi resource configuration may be SP-CSI resource configuration or SP-CSI report configuration based on this  Zhou [0425][0426] received DCI comprising a csi request field and resource allocation field and [0439] sp-csi index associated with at least one of RS index or SP-CSI index and SP-csi report indicator indicating different parameters for CSI report such as CQI.OMI?RI/CRI/LI-RSRP i.e. different SP-CSI report configuration [0427] a rs resource configuration identifier associated with the SP-CSI trigger index i.e. SP-CSI  see also 62/613,554 [0364] [0353] see also [0289] and [0351]] ),that is associated with 
a codepoint in a bit field included in downlink control information(Zhou [0425] [0426] DCI having trigger request and trigger request having bits i.e. codepoint for activation/deactivation of reporting also 62/613,554 [0353] ); and 
a control section that reports at least one of activation and deactivation of the at least one SP-CSI configuration by using the downlink control information(Zhou [0428] activation or deactivation of SP-CSI report i.e. configuration taking place based on a bit value also 62/613,554 [0353]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Onggosanusi et al. (US-PG-PUB 2019/0305837 A1) method and system for reference signal measurements.
Gao et al. (US-PG-PUB 2019/0222349 A1) activation and deactivation of semi-persistent csi reporting.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/           Examiner, Art Unit 2412          

/CHARLES C JIANG/           Supervisory Patent Examiner, Art Unit 2412